 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,   )                   No. CR19-054-RAJ
 9                               )
               Plaintiff,        )
10                               )                   ORDER GRANTING STIPULATED
            v.                   )                   MOTION TO EXTEND THE
11                               )                   INDICTMENT DEADLINE
     JUAN ALBERTO VARELA-AMADOR, )
12                               )
               Defendant.        )
13                               )
14
15          THE COURT has considered the stipulated motion to extend the indictment
16   deadline in this matter. It appears that it would be unreasonable to require the filing of
17   an indictment within the period required by statute because of the need for further case
18   evaluation prior to an indictment. Without an extension, the government and defense
19   counsel would be denied the reasonable time necessary for effective preparation. The
20   parties have consented to entering an order extending the indictment deadline from on
21   or about April 7, 2019, to May 7, 2019.
22          THE COURT finds that justice is served by granting a continuance, and that a
23   continuance outweighs the best interests of the public and the defendant in a speedy
24   indictment.
25          IT IS ORDERED that the date on or before an indictment must be filed is
26   extended to May 7, 2019.

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND THE                                          1601 Fifth Avenue, Suite 700
       INDICTMENT DEADLINE                                            Seattle, Washington 98101
       (Juan Varela-Amador, CR19-054-RAJ) - 1                                    (206) 553-1100
 1          IT IS FURTHER ORDERED that the period of delay from on or about April 7,
 2   2019, to May 7, 2019, is excludable time pursuant to 18 U.S.C. § 3161(h)(7)(A) for the
 3   purpose of computing the time limitations imposed by the Speedy Trial Act.
 4          DATED this 26th day of March, 2019.
 5
 6
 7
                                                    A
                                                    The Honorable Richard A. Jones
 8
                                                    United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND THE                                       1601 Fifth Avenue, Suite 700
       INDICTMENT DEADLINE                                         Seattle, Washington 98101
       (Juan Varela-Amador, CR19-054-RAJ) - 2                                 (206) 553-1100
